Citation Nr: 0611599	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a left foot shrapnel wound.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to April 1946 and again from October 1950 to 
December 1951.  This matter is before the Board of Veterans' 
Appeals (Board) on remand from the U.S. Court of Appeals for 
Veteran's Claims (Court).  The case was initially before the 
Board in January 2005, on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which, in pertinent part, 
denied a rating in excess of 10 percent for residuals of a 
left foot shrapnel wound.  In September 2002 the rating for 
the left foot shrapnel wound residuals was increased to 30 
percent effective March 18, 1999, the date the veteran's 
initial claim for increase was received.  In December 2004, 
the veteran testified at a Travel Board hearing before the 
undersigned.   The January 2005 Board decision (in part) 
denied a rating in excess of 30 percent for residuals of the 
veteran's shrapnel wound.  The veteran appealed that part 
(only) of the Board's decision to the Court.  In February 
2006 the Court endorsed a Joint Motion by the parties, 
vacated that portion of the Board's January 2005 decision 
that denied a rating in excess of 30 percent for residuals of 
a left foot shrapnel injury, and Remanded the matter for 
action consistent with the Joint Motion.  The veteran lives 
in New Jersey and his claims file is under the jurisdiction 
of the Newark RO.

The matter of entitlement to service connection for a 
headache disorder was remanded by the Board to the RO for 
mandated actions in January 2005, and that remand remains 
pending. 






FINDINGS OF FACT

The veteran's residuals of a left foot shrapnel wound do not 
result in loss of use of the foot; the painful scar from the 
wound is inherent to the wound, is encompassed in the 
constellation of symptoms that characterize the left foot 
shrapnel wound as severe, and causes no impairment that is 
separate and distinct from the manifestations supporting the 
finding that the foot injury is severe.   


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a left foot 
shrapnel wound is not warranted; a separate rating for the 
wound scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5284, 4.118, 
Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO's compliance with the VCAA was analyzed in the Board's 
January 2005 decision and no VCAA notice problems were raised 
in the February 2006 Joint Motion.  Consequently, it is not 
necessary to repeat that analysis.   Notably, one month after 
endorsement of the Joint Motion, the Court issued the opinion 
in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006) requiring, in part, notice of 
the basis for the effective date of any grant of an increased 
rating.  Since the decision below denies the claim for 
increase, the effective date for a grant is not relevant, and 
the lack of notice of the basis for the assignment of an 
effective date cannot prejudice the veteran.   

II.  Factual Background

Service medical records reveal that the veteran sustained a 
shrapnel injury to the bottom of his left foot in May 1945.  
There were no fractures.  It took several months' of recovery 
before he could resume walking, standing, or putting pressure 
on the foot.  Physical examination in September 1945 revealed 
a well healed scar on the bottom of the foot about the size 
of a quarter.  

On VA examination in May 1999, the veteran reported that he 
had never been able to run because of his residuals of the 
left foot shrapnel wound.  He had pain and always favored the 
left foot.  He had to wear sneakers because shoes and boots 
hurt the foot.  Physical examination revealed that the foot 
pad over the second metatarsal head was quite diminished and 
the metatarsal head was sunken down compared to the other 
metatarsal heads.  This resulted in a lot of pressure on the 
sunken metatarsal head when the veteran walked.  There was 
also a callus over the area and the examiner thought that he 
could make out a scar from the shrapnel wound.  There was no 
tenderness of the second metatarsal head or of the callus, 
the callus was not ulcerated, and there was no tenderness 
when the five metatarsal phalanges were squeezed together.  
The diagnosis was status post shrapnel wound in the left foot 
with tenderness some of the time.  X-rays of the left foot 
revealed slight osteoarthritic changes at the first 
metatarsophalangeal joint, a small spur on the plantar aspect 
of the calcaneus, and slight vascular calcifications in the 
soft tissues.

On August 2000 VA dermatology examination, the diagnosis was 
1.5 x 2cm linear hyperkeratotic fissured scar of the left 
distal sole, very painful to touch with pain radiating into 
the medial ankle and not interfering with the range of motion 
of the ankle.   

On August 2000 VA podiatry examination, the veteran reported 
left foot pain aggravated with use.  Physical examination 
revealed a scar with mild pain upon palpation to the scar 
area.  Other than callus tissue at the scar site, no other 
calluses, corns or significant dermatologic conditions were 
noted.   The examiner noted that the pain appeared to occur 
only when the patient was weight bearing.  The diagnosis was 
a 2 cm transverse scar of the second and third metatarsal 
heads of the left foot with likely subcutaneous scarring.  
Loss of plantar fat pad was also noted and the veteran 
favored his left foot due to pain.

On June 2002 VA podiatry examination, the veteran reported 
left foot tenderness, exacerbated by walking.  He felt 
discomfort with five minutes standing but had no pain or 
discomfort at rest.  The left foot pain had grown worse over 
the years.  He was not receiving any left foot treatment, and 
did not use a cane, crutch or any type of insole.  Physical 
examination revealed a significant callus submetatarsally on 
the third and fourth toes of the left foot.  There also 
appeared to be a small scar in the center of the callus due 
to the shrapnel injury.  The fat pad on the left foot was 
significantly thinner than on the right side.  There was pain 
on palpation to all metatarsals.  There was mild pain on 
palpation to the proximal arch and the ball of the foot.  The 
diagnosis was painful plantar keratoma secondary to a 
shrapnel injury on the left foot.

A February 2003 VA orthopedic examination revealed that the 
veteran walked without a limp.  There was a nontender callus 
under the left fourth metatarsal head at the location of the 
shrapnel wound.  The diagnosis included superficial scar on 
the sole of the left foot.
On May 2004 VA joints examination, it was noted that the 
veteran had pain under the left foot but did not use 
crutches, a brace or a cane.  He could walk on tandem short 
distance slowly.  Physical examination revealed metatarsalgia 
of the left foot involving the second and third metatarsal 
heads and bilateral plantar fasciitis.  It was also noted 
that there was tenderness on the medial aspect of both feet 
and under the second and third metatarsal heads.  X-rays of 
the left foot revealed hallux rigidus.  The diagnoses, in 
pertinent part, were: shrapnel wound in the left foot, 
plantar aspect between the second and third toes; 
metatarsalgia of the left foot marked at the second and third 
toe; plantar fasciitis bilaterally; degenerative arthritis of 
the first metatarsophalangeal joint of the left foot and 
hallux rigidus.

At his December 2004 hearing, the veteran stated that because 
of his left foot problem he had difficulty walking, was 
unable to stand for prolonged periods, and could not wear 
leather shoes.  He favored the left foot, which affected his 
gait.  He used a cane because of problems with his foot and 
knees.  

Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2. The 
basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations.  38 
C.F.R. §§ 4.1, 4.10.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Assignment of separate ratings for the same manifestations of 
a disability under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, impairment associated with a 
veteran's service- connected disability, such as a scar, may 
be rated separately unless it constitutes the same disability 
or the same disability manifestation.  The critical element 
is that none of the symptomatology for any of the conditions 
is duplicative of, or overlapping with, symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
In September 2002, the RO increased the rating for the 
veteran's residuals of a left foot shrapnel wound to 30 
percent based on findings on June 2002 VA examination.  The 
RO determined that the painful plantar keratoma manifested by 
significant calluses on the third and fourth toes, pain on 
palpation to all metatarsals and a significantly thinner fat 
pad reflected a finding of severe foot injury, warranting a 
30 percent rating under Code 5284.  It was further noted that 
a higher rating was not warranted because the evidence did 
not show loss of use of the foot, so as to warrant a 40 
percent rating under Code 5284.    

The January 2005 Board decision denied a rating in excess of 
30 percent for the residuals of a left foot shrapnel wound, 
noting that Code 5284 provides for a higher (40 percent) 
rating only if there is actual loss of use of the foot, and 
that the evidence did not show such (or equivalent) 
disability.  See note following Code 5284.  The Board also 
noted that no other diagnostic code provided for a rating for 
foot disability in excess of 30 percent absent a showing of 
loss of use of the foot.   

The Joint Motion by the parties did not find fault with the 
Board's analysis that a rating in excess of 30 percent was 
not warranted under Code 5284, or under any other applicable 
code, absent a showing of loss of use of the foot.  Rather, 
it stipulated that the Board failed to "provide an adequate 
statement of reasons or bases as to why the appellant was not 
entitled to separate evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code (Code) 7804, for painful scars, as a separate 
and distinct manifestation of the left foot injury."  The 
Joint Motion cited the Court's decision in Esteban v. Brown, 
6 Vet. App. 259 (1994), which found that a veteran was 
entitled to separate ratings for disfiguring scars, painful 
scars and facial muscle injury with interference with 
mastication because the symptomatology for each condition was 
separate and distinct.  The Board was instructed to 
readjudicate the issue of an increased rating for the 
residuals of the veteran's shrapnel wound in light of the 
availability of the separate rating under Code 7804 and the 
decision in Esteban, providing an adequate statement of 
reasons and bases for its conclusions.  

Scars of the foot may potentially be rated under Code 7801 
(10 percent for scars of 39 square cm or more that are deep 
or cause limited motion), Code 7802 (10 percent for 
superficial scars with an area or areas greater than 929 
square cm), Code 7803 (10 percent for superficial unstable 
scar) or Code 7804 (10 percent for superficial scar that is 
painful on examination).  Since the veteran's scar does not 
have an area greater than even 39 square cm and is not shown 
to be unstable, Codes 7801, 7802 and 7803 do not apply.  
38 C.F.R. § 4.118.

August 2000 and June 2002 VA dermatology and podiatry 
examinations found the veteran's left foot shrapnel scar to 
be painful or very painful to touch, and it is not in dispute 
that the evidence shows that the left foot shrapnel wound 
residuals include a painful scar, which potentially could 
warrant a separate 10 percent rating under Code 7804.  
However, the scar would only warrant a separate rating under 
this Code if the pain from the scar was not considered as a 
manifestation supporting the rating of 30 percent under Code 
5284.  See 38 C.F.R. § 4.14 and Esteban supra.   
 
The shrapnel wound scar has been alternatively described as 
either a 2cm transverse scar of the second and third 
metatarsal heads of the left foot with likely subcutaneous 
scarring or a 1.5 x 2cm linear hyperkeratotic fissured scar 
of the left distal sole, very painful to touch with pain 
radiating into the medial ankle and not interfering with the 
range of motion of the ankle.  To warrant a separate rating 
the symptoms/impairment associated with the scar may not be 
duplicative of, or overlapping with, the symptomatology of 
"severe foot injury" under Code 5284.  The examinations of 
record that have noted the scar either define the veteran's 
overall foot disability almost entirely in terms of pain 
and/or tenderness from his scar or subsume the scar into the 
overall impression of a foot disability manifested by pain 
and tenderness.  The August 2000 VA dermatology examination 
and the February 2003 VA orthopedic examination defined the 
veteran's overall foot disability entirely in terms of his 
scar, with the dermatology examiner diagnosing the disability 
as scar, very painful to the touch with radiating pain and 
the orthopedic examiner diagnosing superficial scar/callus 
under the fourth metatarsal head at the location of the 
shrapnel wound.  The August 2000 podiatry examiner found a 
mildly painful scar of the second and third metatarsal heads 
with callus tissue at the scar site and likely subcutaneous 
scarring, along with loss of the plantar foot pad.  The June 
2002 VA podiatry examination provided a slightly different 
characterization by diagnosing the veteran with painful 
plantar keratoma (a painful callus of the bottom of the foot) 
secondary to the shrapnel injury.   That examiner noted that 
there was a small scar in the center of this callus that was 
due to this shrapnel injury.  However, no discreet 
symptomatology was attributed to the scar; it was simply 
noted that it was part of the overall area of the painful 
keratoma.  Similarly, the May 1999 examination diagnosed 
status post shrapnel wound characterized by tenderness, with 
a callus over the area apparently containing a small scar 
from the shrapnel wound.

In short, however the veteran's overall foot disability has 
been characterized, pain and tenderness attributed to scar 
have not been distinguished from the pain and tenderness 
attributed to overall shrapnel wound residuals.  The scar is 
an inherent part of the shrapnel wound injury and pain 
associated with the scar supports the 30 percent rating under 
code 5284.  The veteran has overall pain and tenderness in 
his left foot that limits his ability to walk and stand.  
While the evidence of record suggests that the scar 
contributes to or causes the pain and tenderness, it does not 
in any way show that the scar results in any distinct, 
separate, or independent symptoms.  Consequently, the 
symptomatology attributed to the scar is either duplicative 
of, or overlapping with, the symptomatology attributed to the 
general shrapnel injury residuals (which are rated 30 percent 
disabling), and does not warrant a separate rating. 

The Board has considered whether referral for extra-schedular 
consideration (under 38 C.F.R. § 3.321(b)(1)) is indicated.  
There is no evidence of an exceptional disability picture 
regarding the left foot disorder (and, in light of the 
contentions, specifically also the associated scar).  There 
is no evidence of any circumstances that render impractical 
the application of the regular rating criteria.  The left 
foot shrapnel residuals have not required frequent periods of 
hospitalization, and there is no evidence of impact on 
employment beyond that reflected by the 30 percent rating.  
Referral for extraschedular consideration is not indicated.






ORDER

A rating in excess of 30 percent for residuals of a left foot 
shrapnel wound is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


